Case 1:20-cv-00216-RAL Document 22 Filed 06/17/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Kevin Runge,
Plaintiff No. 1:20-cv-00216 (Erie)

Vv.

Hon. Richard A. Lanzillo
United States Magistrate Judge

Scott Penfield, et al.,

Defendants
ORDER

)
)
)
)
)
)
)
)
)
)
An otal motion was jointly made at this morning’s post-discovery status conference to
extend the period of discovery in this matter by sixty (60) days. The motion is GRANTED. The
discovery period in this matter will close on Monday, August 16, 2021. The Court is disinclined to
extend the deadline for completion of discovery beyond that date, absent a showing of good cause.
It is additionally ORDERED as follows:
1. The Parties are to file a written status report with the Court by Monday, July 19,
2021 detailing the progress they have made in completing discovery.
2. A status conference is hereby scheduled for Tuesday, August 31, 2021, beginning at
9:30 AM. Instructions for accessing the Court’s teleconference system will be
emailed to counsel separately.

Entered and Ordered this 17" day of June, 2021.

 

United States Magistrate Judge
